Citation Nr: 1453295	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for obstructive sleep apnea (OSA).

2. Entitlement to a disability rating in excess of 30 percent for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video conference hearing in October 2013 before the undersigned.  A written transcript was unable to be produced, so the Veteran was given a second video conference hearing in May 2014, at which he and his wife testified.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The record raises claims of service connection for depression and back problems, the former in the Veteran's April 2010 Form 21-4138 and April 2010 VA examination, and the latter in the Veteran's June 2013 Statement of Accredited Representative.  Both of these issues were adjudicated by the RO, the depression in November 2006 and the back problems in October 2010, but the Veteran did not perfect an appeal in either case.  Thus, the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for back problems and depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 9.9(b) (2014). 


FINDINGS OF FACT

1. Evidence received since the unappealed November 2006 RO denial of the appellant's claim of service connection for OSA is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.

2. The preponderance of the evidence of record shows that the Veteran's migraine headaches resulted in very frequent completely prostrating and prolonged attacks, which were productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The November 2006 RO decision denying the appellant's claim for service connection for OSA is final. 38 U.S.C.A. § 7105 (West 2002 and Supp. 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2. There has been no new and material evidence received since the November 2006 RO decision.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for a rating of 50 percent, but no higher, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to the most recent adjudication, a letter dated March 2010 satisfied the duty to notify provisions with regard to the Veteran's claims. 

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.

A VA examination was provided to the Veteran in connection with his claim of migraines in April 2010.  This examination was adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran was not provided an examination in conjunction with his petition to  reopen a claim for service connection for OSA.  However, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. §  3.159(c) (2014).

The Veteran testified at a hearing in October 2013.  The Board was unable to produce a transcript of this hearing due to technical difficulties, so the Veteran was afforded the opportunity for a second hearing in May 2014.  The hearing focused on the elements necessary to substantiate an increased rating claim  and to reopen a claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show increased severity of his symptoms and new and material evidence to reopen his service connection claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

II. New and Material Evidence

In a November 2006 rating decision, the RO denied the Veteran's claim for service connection for OSA on the basis that the condition was not caused by or exacerbated in service.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the November 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The Veteran, in his June 2013 statement, indicated that new and material evidence had been submitted in the case supporting a claim to reopen, including lay statements from fellow soldiers and medical records diagnosing his current OSA.  The record shows that since 2006 the Veteran has submitted both VA and private doctor medical statements, as well as internet printouts about OSA and lay statement letters from E.P., Jr., E.P., and D.D., who served with the Veteran, M.H., the mother of the Veteran's child, and M.C., the Veteran's wife.  Upon review of the record, the Board finds that almost all of the lay statements submitted by fellow soldiers and by the two other women were produced in the record prior to the November 2006 decision denying service connection for OSA.  One was reformatted to have a different sized font and two that were previously handwritten were typed, but the content of the letters are identical.  E.P., Jr. wrote two letters, one which had been received prior to November 2006 and one which had not,  but the content of the letters is substantially the same.  Therefore, these letters are cumulative and do not constitute new evidence.  The medical records diagnosing OSA and internet printouts regarding OSA may be new, but they are not material; in its decision, the RO acknowledged that the Veteran had OSA, but denied the claim because they found no connection to service.  Because the RO conceded that the Veteran had OSA, a later diagnosis of OSA is not material to a claim of whether that condition is related to service.  Further, with regard to the internet information, generic texts, such as the ones offered, which do not address the facts of this particular Veteran's case with a sufficient degree of certainty, do not amount to material evidence in this case. See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran also argues that his claim should be reopened because he initially claimed OSA due to herbicide exposure, which he states was in error.  He submitted a Form 21-4138 in September 2006 clarifying that his exposure to jet fuel in service resulted in OSA. He did not provide any evidence supporting  his new theory. Given the medical complexity of the claim, the Board finds that the Veteran's new lay theory of causation, alone, cannot be the basis for reopening his claim. See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  

In sum, the Board must deny the Veteran's petition to reopen his claim for service connection for OSA.  The preponderance of the evidence weighs against reopening the claim; therefore, the benefit of the doubt does not apply.

III. Entitlement to an Increased Rating for Migraines

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's migraines are currently rated under 38 C.F.R. § 4.124a, DC 8100 (2014), which is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  The Board can identify nothing in the evidence to suggest that another Diagnostic Code would be more appropriate, and the Veteran has not requested that another Diagnostic Code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 8100.

The Veteran's migraines are currently rated at 30 percent.  Under Diagnostic Code 8100, a 30 percent rating is assigned when the veteran has characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating, the maximum available rating, is assigned when the veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define what makes an attack "prostrating."  By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Records from the Veteran's treatment at Semmes Murphy in February 2006 indicate that the Veteran had headaches starting in 1985, but that they got better with the use of his CPAP machine for OSA.  The headaches were described as behind the eyes, but could lateralize to either side.  Cracking his neck could lead to a headache sometimes.  The Veteran was having three to four headaches per week, but with the CPAP machine, his headaches occurred only once every two weeks.

A VA examination from September 2006 reflected similar findings, that the Veteran's headaches started in 1985 after exposure to jet fuel, that they were behind the eyes or in the frontal or occipital area, and that pain was typically 10/10 on a pain scale.  The VA also noted that it was preceded by floaters in his eyes, that he avoided light and sound during the headaches, and that sometimes he had nausea and vomiting associated with the pain.  The VA stated that he retired to a black room when the headaches happened, and that they were worse with heat and sunlight, but better with cool water and an ice pack.  The headaches could last between one hour and one day, and they used to happen two to three times per week but since the Veteran started using a CPAP machine, they were down to once every two weeks.

In November 2007, the Veteran's treatment records from SMC Humphreys noted that the headaches took place two to three times per week, and would switch sides.  In October 2008, the treatment records noted that the Veteran had an increase in headaches, which were pounding and in the left temple, and that the Veteran believed it was because of his CPAP machine, which was not working properly.  The notes also indicated that the Veteran had brief headaches three to five times per day.

The Veteran had a VA examination in April 2010, which indicated that his headaches could be triggered by the smell of perfume, gas, aerosol, and household cleaners, and could also be triggered by sunlight.  The examiner noted that the headaches were occurring three to four times per week, throughout the day, and that they were painful and debilitating.  Things that helped the Veteran included being in a cold place, popping his neck or skull, getting into hot or cold water, and ice or heat packs.  The Veteran treated his migraines with Zomig, Tylenol with Codeine, valium from family members, "a little pill - I'm not gonna tell you what it is," "natural remedies," and massages.  In June 2010, the Veteran's VA treatment records indicated that he complained of increased migraines over the last few months.

The Veteran competently and credibly testified at his May 2014 hearing that he has headaches two to four times per week, lasting an average of 20 to 45 minutes for mild ones, and hours for more severe ones.  He noted that sometimes his headaches could last up to a day, and that at least three to four per week were incapacitating.  He also testified that he got sinus headaches and tension headaches, but believed the latter to be the result of taking off his CPAP machine in the middle of the night.  In an April 2010 lay statement, the Veteran also noted that his headaches were "the most painful thing you could possibly imagine." 

In August 2009, the Veteran's VA treatment records noted that the Veteran said his history of OSA had led him to be fired from jobs because he was exhausted, would have severe migraine headaches, and was irritable.  The Veteran also indicated to his physician that he had difficulty holding a job and had problems going to nursing school because he was tired and could not focus.

At his hearing, the Veteran testified that his headaches caused him to drop out of nursing school, and that he was currently working part-time driving, which used to be full time but his headaches required him to pull over and rest.  He described a scenario where if he has a headache, he would pull up beside a large bush for three to four minutes, and his other driver would swap with him and let him rest.  The Veteran's lay statements at his hearing and in other places in the record are credible, and the Veteran is competent to testify to both the physical effects of his migraine headaches and to how those headaches have affected his ability to obtain and maintain employment.

The Veteran's disability picture more accurately displays the criteria for a 50 percent rating, which requires "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  The Veteran's April 2010 VA examination and May 2014 hearing testimony reflect a worsening of the Veteran's migraines, to three to four times per week, lasting from 20 minutes to all day, which meets the criteria for "very frequent" attacks.  The Veteran's description that he must seek out a cold or dark place and hot or cold exposure, along with his descriptions of medications taken to relieve the headaches and his lay statements that the migraines are painful and debilitating, indicate that the headaches are completely prostrating.  The Veteran's statements that sometimes they last hours to a full day shows that the attacks are prolonged.

The Veteran's competent and credible lay statements indicated that his headaches caused him to drop out of nursing school, and have required him to move from full time to part time in his current position as a driver, because his headaches required him to pull over and rest.  He also noted that sometimes, other drivers would have to cover for him on the job, because of his headaches.  This indicates severe economic inadaptability, because the Veteran's employment prospects have been significantly affected by the increase in frequency of his migraine headaches.

Because the recent medical evidence and the Veteran's lay statements reflect an increase in prostrating and prolonged attacks that severely affect his economic prospects, the Veteran is entitled to a disability rating of 50 percent, which is the maximum available rating under the applicable diagnostic code.

IV. Extraschedular Analysis for Increased Rating Claim

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's migraines are contemplated by the schedular criteria set forth in Diagnostic Code 8100.  The Veteran's pain, duration, and desire to avoid light and sound are all contemplated by the rating criteria's requirement of "prostrating and prolonged attacks."  Any economic effects of the Veteran's disability are contemplated by the rating criteria's requirement that migraines must produce "severe economic inadaptability."  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected migraines, such that he is adequately compensated for "considerable loss of working time . . . proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his migraines render him unemployable.  The Veteran is currently employed, and does not allege that he is unable to work.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Reopening of the Veteran's claim for service connection for OSA based on the receipt of new and material evidence is not warranted. 

 An increased rating of 50 percent, but no higher, for migraines is granted subject to the regulations governing monetary benefits.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


